THE WARNACO GROUP, INC.
2005 STOCK INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT

THIS RESTRICTED STOCK AWARD AGREEMENT, (the "Agreement"), dated as of
___________, 20__, is made by and between The Warnaco Group, Inc., a Delaware
corporation (the "Company"), and ___________, an employee of the Company or an
Affiliate (the "Grantee").

WHEREAS, the Company has adopted The Warnaco Group, Inc. 2005 Stock Incentive
Plan (the "Plan"), pursuant to which the Company may grant Shares which are
restricted as to transfer (Shares so restricted hereinafter referred to as
"Restricted Stock");

WHEREAS, the Company desires to grant to the Grantee the number of shares of
Restricted Stock provided for herein;

NOW, THEREFORE, in consideration of the recitals and the mutual agreements
herein contained, the parties hereto agree as follows:

Section 1.    Grant of Restricted Stock Award

(a)    Grant of Restricted Stock.   The Company hereby grants to the Grantee
______ shares of Restricted Stock on the terms and conditions set forth in this
Agreement and as otherwise provided in the Plan.

(b)    Incorporation of Plan.   The provisions of the Plan are hereby
incorporated herein by reference. Except as otherwise expressly set forth
herein, this Agreement shall be construed in accordance with the provisions of
the Plan and any capitalized terms not otherwise defined in this Agreement shall
have the definitions set forth in the Plan. The Committee shall have final
authority to interpret and construe the Plan and this Agreement and to make any
and all determinations thereunder, and its decision shall be binding and
conclusive upon the Grantee and his/her legal representative in respect of any
questions arising under the Plan or this Agreement.

Section 2.    Terms and Conditions of Award

The grant of Restricted Stock provided in Section 1(a) shall be subject to the
following terms, conditions and restrictions:

(a)    Ownership of Shares.   Subject to the restrictions set forth in the Plan
and this Agreement, the Grantee shall possess all incidents of ownership of the
Restricted Stock granted hereunder, including the right to receive dividends
with respect to such Stock and the right to vote such Stock.

(b)    Restrictions.   Restricted Stock and any interest therein, may not be
sold, assigned, transferred, pledged, hypothecated or otherwise disposed of,
except by will or the laws of descent and distribution, prior to the lapse of
restrictions set forth in this Agreement applicable thereto, as set forth in
Section 2(d); provided, however, that this Award may be transferred to a
Permitted Transferee if such transfer is without consideration; and provided,
further, that, following such a transfer, the Award shall continue to be subject
to the terms and conditions set forth in this Agreement and in the Plan. The
Committee may, in its discretion, cancel all or any portion of any outstanding
restrictions prior to the expiration of the periods provided in Section 2(d).

(c)    Certificate; Restrictive Legend.   The Grantee agrees that any
certificate issued for Restricted Stock prior to the lapse of any outstanding
restrictions relating thereto shall be inscribed with the following legend:

This certificate and the shares of stock represented hereby are subject to the
terms and conditions, including forfeiture provisions and restrictions against
transfer (the "Restrictions"), contained in The Warnaco Group, Inc. 2005 Stock
Incentive Plan (the "Plan") and an agreement entered into between the registered
owner and the Company (the "Agreement"). Any attempt to dispose of these shares
in contravention of the Restrictions,

1


--------------------------------------------------------------------------------


including by way of sale, assignment, transfer, pledge, hypothecation or
otherwise, shall be null and void and without effect.

(d)    Lapse of Restrictions.   Except as may otherwise be provided herein, the
restrictions on transfer set forth in Section 2(b) shall lapse with respect to
thirty three and one-third percent (33-1/3%) of the shares of Restricted Stock
granted hereunder on _________ (the "First Vesting Date") and with respect to an
additional thirty three and one-third percent (33-1/3%) of such shares on each
of the first and second anniversaries of the First Vesting Date, so long as the
Grantee is employed by or providing services to the Company or an Affiliate as
of the relevant date.

Upon each lapse of restrictions relating to Restricted Stock, the Company shall
issue to the Grantee or the Grantee's personal representative a stock
certificate representing a number of shares of Stock, free of the restrictive
legend described in Section 2(c), equal to the number of shares of Restricted
Stock with respect to which such restrictions have lapsed. If certificates
representing such Restricted Stock shall have theretofore been delivered to the
Grantee, such certificates shall be returned to the Company, complete with any
necessary signatures or instruments of transfer prior to the issuance by the
Company of such unlegended shares of Stock.

(e)    Termination of Employment.   In the event that the Grantee ceases to be
employed by the Company and its Affiliates prior to the lapsing of restrictions
with respect to any portion of the Restricted Stock granted hereunder, such
portion of the Restricted Stock held by the Grantee shall become free of such
restrictions or be forfeited as follows:

(i) If the Grantee's employment is terminated due to his/her death or
disability, as determined by the Committee, all restrictions applicable to 50%
of the Restricted Stock then subject to this Award shall lapse as of the
effective date such termination of employment;

(ii) If the Grantee's employment is terminated by the Company or an Affiliate
for Cause, or if the Grantee voluntarily terminates his/her employment, all such
Restricted Stock then held by the Grantee (or his/her legatees, personal
representative or Permitted Transferees) shall be forfeited as of the date of
such termination; and

(iii) If the Grantee's termination of employment is for any other reason
(including a Grantee's ceasing to be employed by an Affiliate as a result of the
sale of such subsidiary or an interest in such Affiliate), all Restricted Stock
then held by the Grantee (or his/her legatees, personal representative or
Permitted Transferees) as of the date of such termination of employment shall be
forfeited as of the date of such termination unless otherwise determined by the
Committee in its sole discretion.

Restricted Stock forfeited pursuant to this Section 2(e) shall be transferred
to, and reacquired by, the Company without payment of any consideration by the
Company, and neither the Grantee nor any of the Grantee's successors, heirs,
assigns, personal representatives or Permitted Transferees shall thereafter have
any further rights or interests in such shares or certificates. If certificates
containing restrictive legends shall have theretofore been delivered to the
Grantee (or his/her legatees, personal representative or Permitted Transferee),
such certificates shall be returned to the Company, complete with any necessary
signatures or instruments of transfer.

(f)    Additional Forfeiture upon Termination for Cause.   In addition to the
forfeiture of Restricted Stock as provided in Section 2(e), if the Grantee's
termination of employment or service is by the Company or an Affiliate for Cause
(as defined below), the Grantee shall forfeit, and shall return to the Company
without consideration, any Shares owned by the Grantee that were previously
subject to this Award and with respect to which the restrictions applicable to
such Shares lapsed during the six-month period immediately prior to such
termination. To the extent the Shares subject to this Section 2(f) have been
previously sold or otherwise disposed of by the Grantee, the Grantee shall repay
to the Company the aggregate fair market value of such Shares on the date of
such sale or disposition; provided, however, that to the extent such Shares have
been previously sold or otherwise disposed of to a Permitted Transferee, the
Grantee, without being relieved of the repayment obligation to be satisfied by
such Permitted Transferees, may cause such repayment obligation to be satisfied
by such Permitted Transferees.

2


--------------------------------------------------------------------------------


[For purposes of this Agreement, "Cause" means (i) inadequate performance of the
Grantee's duties and responsibilities with respect to the Company or any
subsidiary; (ii) insubordination; (iii) conduct involving dishonesty with
respect to the Company or any subsidiary; (iv) incompetence in the performance
of the Grantee's duties and responsibilities with respect to the Company or any
subsidiary; or (v) such other conduct that the Committee shall determine
constitutes Cause. (definition may vary)]

(g)    Change in Control.   The following provisions shall apply in the event of
a Change in Control (as defined below):

(i) If, within one year following a Change in Control, the Optionee's employment
with the Company and its Affiliates terminates in a "qualifying termination" (as
defined below), all restrictions applicable to such Restricted Stock then held
by the Grantee (or his/her legatees, personal representative or Permitted
Transferees, as applicable) shall immediately lapse as of the date of such
termination.

(ii) If there shall occur a Change in Control pursuant to which this Restricted
Stock Award is not to be assumed, then all restrictions applicable to such
Restricted Stock then held by the Grantee (or his/her legatees, personal
representative or Permitted Transferees, as applicable) shall immediately lapse
as of immediately prior to such Change in Control.

(iii) For purposes of this Agreement, a "Change in Control" shall mean the
occurrence of any of the following events: (A) any "person" (as such term is
used in Sections 3(a)(9) and 13(d) of the Exchange Act or group of persons
acting jointly or in concert, but excluding a person who owns more than 5% of
the outstanding shares of the Company as of May 23, 2005, becomes a "beneficial
owner" (as such term is used in Rule 13d-3 promulgated under the Exchange Act)
of more than 50% of the capital stock of any class or classes having general
voting power, in the absence of specified contingencies, to elect the directors
of the Company (such stock, the "Voting Stock"); (B) all or substantially all of
the assets of the Company are disposed of pursuant to a merger, consolidation or
other transaction (unless the stockholders of the Company immediately prior to
such merger, consolidation or other transaction beneficially own, directly or
indirectly, in substantially the same proportion as they owned the Voting Stock
of the Company, all of the Voting Stock or other ownership interests of the
entity or entities, if any, that succeed to the business of the Company); or (C)
approval by the stockholders of the Company of a complete liquidation or
dissolution of all or substantially all of the assets of the Company.

(iv) For purposes of this Agreement, a "qualifying termination" shall mean a
termination of the Grantee's employment or service by the Company or an
Affiliate other than for Cause or by the Grantee for Good Reason. For purposes
of this Agreement, "Good Reason" means any of the following acts or omissions
that take place on or after the occurrence of a Change in Control: (A) a change
of the Grantee's place of employment by more than 50 miles; or (B) a reduction
in the Grantee's base salary or target bonus.

(h)    Income Taxes.   The Grantee shall pay to the Company promptly upon
request, and in any event at the time the Grantee recognizes taxable income in
respect of the Restricted Stock (or, if the Grantee makes an election under
Section 83(b) of the Code, in connection with such grant), an amount equal to
the taxes the Company determines it is required to withhold under applicable tax
laws with respect to the Restricted Stock. Such payment shall be made in the
form of cash, Shares already owned by the Grantee which were acquired more than
six months prior to the date of surrender under this Section 2(g), Shares
otherwise issuable upon the lapse of restrictions, or in a combination of such
methods. The Grantee shall promptly notify the Company of any election made
pursuant to Section 83(b) of the Code.

Section 3.    Miscellaneous

(a)    Notices.   Any and all notices, designations, consents, offers,
acceptances and any other communications provided for herein shall be given in
writing and shall be delivered either personally or by registered or certified
mail, postage prepaid, which shall be addressed, in the case of the

3


--------------------------------------------------------------------------------


Company to the General Counsel of the Company at the principal office of the
Company and, in the case of the Grantee, to Grantee's address appearing on the
books of the Company or to the Grantee's residence or to such other address as
may be designated in writing by the Grantee.

(b)    No Right to Continued Employment.   Nothing in the Plan or in this
Agreement shall confer upon the Grantee any right to continue in the employ of
the Company or any subsidiary or shall interfere with or restrict in any way the
right of the Company and its subsidiaries, which is hereby expressly reserved,
to remove, terminate or discharge the Grantee at any time for any reason
whatsoever, with or without Cause.

(c)    Bound by Plan.   By signing this Agreement, the Grantee acknowledges that
he/she has received a copy of the Plan and has had an opportunity to review the
Plan and agrees to be bound by all the terms and provisions of the Plan
including, but not limited to, Section 11(l) thereof (relating to compliance
with applicable law and regulations).

(d)    Successors.   The terms of this Agreement shall be binding upon and inure
to the benefit of the Company, its successors and assigns, and of the Grantee
and the beneficiaries, executors, administrators, heirs and successors of the
Grantee.

(e)    Invalid Provision.   The invalidity or unenforceability of any particular
provision thereof shall not affect the other provisions hereof, and this
Agreement shall be construed in all respects as if such invalid or unenforceable
provision had been omitted.

(f)    Modifications.   No change, modification or waiver of any provision of
this Agreement shall be valid unless the same be in writing and signed by the
parties hereto.

(g)    Entire Agreement.   This Agreement and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and therein and supersede all prior communications,
representations and negotiations in respect thereto.

(h)    Governing Law.   This Agreement and the rights of the Grantee hereunder
shall be construed and determined in accordance with the laws of the State of
Delaware.

(i)    Headings.   The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.

(j)    Counterparts.   This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the ____ day of ____________, 20__.

THE WARNACO GROUP, INC.

By: ____________________________________

Its: ____________________________________

[GRANTEE]

Signature: ________________________________

Printed Name: ____________________________

Address: ________________________________

________________________________________

4


--------------------------------------------------------------------------------
